Citation Nr: 0942534	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-17 759A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
 

ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from June 1964 to May 1967, 
and from February 1974 to October 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that denied service 
connection for a respiratory disorder.

In his June 2005 Substantive Appeal, the Veteran requested a 
Board hearing before a Veterans Law Judge at the RO.  By July 
2009 letters, the RO notified the Veteran and his 
representative of a Board hearing that had been scheduled for 
him at the RO for a date in September.  The Veteran failed to 
appear for the hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent, probative medical evidence establishes no 
nexus between the chronic obstructive pulmonary disease first 
diagnosed many years post service and the veteran's inservice 
respiratory complaints including bronchitis, or any other 
incident of service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An October 2003 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing that a 
disability existed from the time of military service to the 
present time, or began in or was made worse by his military 
service).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
October 2003 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran prior to the 
February 2004 rating action on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and the RO 
furnished him notice pertaining to the effective date 
information by letter of October 2007, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claim, to include obtaining all service and pertinent 
post-service VA and private medical records.  He was afforded 
a comprehensive VA examination in November 2004, and the 
examiner furnished a January 2005 addendum thereto.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In September 2007 and January 2008 statements, the Veteran 
stated that he had no additional information or evidence to 
submit in connection with his claim.        

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board notes that, in his Substantive Appeal, the 
veteran requested a Board hearing before a Veterans Law Judge 
at the RO.  Although in July 2009 the RO notified the Veteran 
and his representative of a Board hearing that had been 
scheduled for him at the RO for a date in September, the 
Veteran failed to report for the hearing.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).    

The Veteran contends that he currently suffers from a 
respiratory disorder that had its onset in service.  He 
asserts that he was treated for bronchitis in service, and 
that he inhaled hot aircraft engine exhaust fumes that burned 
his lungs.

A review of the service medical records for the first period 
of active service was negative for findings or diagnoses of 
any respiratory disorder.  The Veteran denied a history of 
chronic or frequent colds, asthma, shortness of breath, pain 
or pressure in the chest, and a chronic cough on May 1967 
separation examination, and the lungs and chest were normal 
on examination.  A chest X-ray was negative.

Post service, the Veteran complained of chest pain on March 
1971 VA examination, but no significant respiratory 
abnormality was found on examination, and a chest  X-ray was 
negative.

The service medical records for the second period of active 
service show that the Veteran was treated for a cold and a 
sore throat in August 1974.  In September, he was seen with 
complaints of pain under the ribs.  The lungs were clear on 
examination, and a chest X-ray was negative.  

In January 1981, the Veteran was seen with complaints of 
pleuritic right chest pain and shoulder pain.  Examination 
showed good breath sounds bilaterally, and a chest X-ray was 
normal.  During hospitalization for peptic ulcer disease in 
March and April, the Veteran was noted to have a history of 
smoking 1.5 packs of cigarettes per day.  The chest was 
normal on examination, and the lungs were clear to 
auscultation and percussion.  In June, he complained of 
right-sided chest pain.  The lungs were clear on examination, 
and the assessment was intercostal inflammation.  

The Veteran again complained of chest pain in July 1981.  
Examination showed scattered respiratory wheezing, and the 
assessment was probable bronchitis.  He was advised to 
discontinue smoking.  In August, he was treated for possible 
bronchitis.

On August 1981 separation examination, the Veteran denied a 
history of chronic or frequent colds and asthma.  He gave a 
history of shortness of breath, pain or pressure in the 
chest, and a chronic cough.  The lungs and chest were normal 
on examination, and the examiner noted that the Veteran was a 
smoker.

Post service, the lungs were clear on August 1987 VA 
examination.  The Veteran had no cough, expectoration, rales, 
wheezing, or rhonchi on July 1993 VA respiratory examination, 
and a chest X-ray was normal, with clear lungs.  March and 
October 1994 VA outpatient examinations showed clear lungs.

The first objective evidence of a chronic respiratory 
disorder was the probable chronic obstructive pulmonary 
disease (COPD) assessed on March 1997 VA outpatient 
examination, over 15 years following separation from service.  
Examination of the lungs showed expiratory wheezing, and the 
examiner noted that the Veteran was trying to quit smoking, 
but he did not relate the COPD to military service or any 
respiratory findings therein or incident thereof.  Stable 
COPD was assessed when the Veteran was seen again in May 
1997; he was noted to be still smoking.  The Veteran 
complained of dizziness when seen in October.  The examiner 
noted COPD, and recommended discontinuing smoking.  The 
assessments included tobacco abuse.    

The subsequent evidence shows continuing post-service VA 
evaluation and treatment of the Veteran for respiratory 
complaints related to smoking.  June 1999 chest X-rays 
revealed hyperinflation and a density in the right 
paratracheal region.  A computerized tomography scan of the 
thorax in July revealed mediastinal pleural thickening, 
probably secondary to residual fibrosis.  Examination of the 
lungs in November 1999 showed adequate air entry, but the 
Veteran was advised to stop smoking.  He was again advised to 
quit smoking in December 2001, at which time a past medical 
history of COPD was noted, and a current chest X-ray revealed 
hyperexpanded lungs.  Examination of the lungs in July 2002 
showed decreased breath sounds, and the assessment was COPD.  
The examiner noted a history of smoking and a tobacco use 
disorder.  The assessment following May 2003 outpatient 
examination was COPD/tobacco use disorder.  However, no 
examiner related any respiratory disorder to the veteran's 
military service or any respiratory findings therein or 
incident thereof.   
  
On September 2003 examination, V. C., M.D., noted the 
veteran's history of smoking 2 packs of cigarettes per day 
for the last 37 years.  Current examination of the lungs 
showed bilateral wheezing.  The diagnoses included COPD, but 
the physician did not related this to the veteran's military 
service or any respiratory findings therein or incident 
thereof.  

In May 2004, the Veteran was hospitalized at the Good 
Samaritan Hospital with complaints of profound shortness of 
breath.  After treatment with inhalers and medications, the 
final diagnoses included COPD with asthmatic bronchitis, but 
this was not related to the veteran's military service or any 
respiratory findings therein or incident thereof.  

November 2004 VA respiratory examination noted the veteran's 
many year history of tobacco abuse, having smoked cigarettes 
for 40+ years, averaging 1 to 1.5 packs per day before 
quitting smoking in May 2004.  Current examination of the 
lungs showed bibasilar rhonchi with scattered wheezes, and 
the diagnosis was severe COPD.  The examiner opined that the 
veteran's COPD was likely related to his long history of 
cigarette smoking, and was not as likely as not related to 
any history of possible treatment for bronchitis in military 
service.

In a January 2005 addendum to the November 2004 VA 
examination report, the examiner stated that he reviewed the 
claims folder including the veteran's service medical records 
showing treatment for apparent bronchitis in 1981, and 
complaints of dyspnea and a cough on 1981 separation 
examination that were related to a history of cigarette 
smoking.  A history of COPD was noted to have developed over 
the past 2 to 3 years with only intermittent treatment until 
recently.  A long 40+ year history of cigarette smoking was 
noted.  After a review of the claims folder, the examiner 
reiterated his opinions that the veteran's COPD was most 
likely related to his long history of cigarette smoking, and 
was not as likely as not related to the history of bronchitis 
treated in military service.

In this case, there is no question that the Veteran had 
respiratory complaints including bronchitis in service; the 
sole question for resolution is whether there is a nexus 
between those complaints and his current COPD.  In this 
regard, the Board accords great probative value to the 2004 
and 2005 VA examiner's opinions that the current COPD was 
most likely related to the veteran's long history of 
cigarette smoking, and not as likely as not related to the 
history of bronchitis treated during military service.  The 
2005 opinion was arrived at after a thorough and 
comprehensive review of the service medical records, the 
veteran's medical history, and the post-service medical 
records in his claims folder; current examination of the 
Veteran; and the examiner's professional medical knowledge.  
The Board thus finds the clinical observations and opinions 
of the VA medical professional in 2004 and 2005 to be 
dispositive of the question of service connection for a 
respiratory disorder, and that these uncontradicted medical 
observations and opinions militate against the claim.  In 
this regard, the Board notes that the Veteran has submitted 
no medical evidence that supports his contentions.  

On that record, the Board finds no basis upon which to grant 
service connection for a respiratory disorder.  In view of 
the fact that a chronic respiratory disorder, COPD, was first 
manifested many years post service, and in the absence of 
competent and persuasive evidence showing a nexus between the 
veteran's current COPD and his inservice respiratory 
complaints including bronchitis or any other incident of 
service, the Board finds no basis upon which to grant service 
connection for a respiratory disorder.  
   
In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions relating his 
inservice treatment for bronchitis and claimed inhalation of 
hot aircraft engine exhaust fumes that reportedly burned his 
lungs to his current COPD.  However, the assertions of the 
Veteran - a layman without appropriate medical training and 
expertise - are not supported by any competent evidence 
showing a medical nexus between his current COPD and his 
inservice respiratory complaints or any other incident of 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  The Board emphasizes that medical 
matters such as diagnosis, causation, and etiology are solely 
within the province of trained medical professionals.  See, 
e.g., Jones v. Brown, 7 Vet. App. 134, 137 (1993).  Hence, 
the veteran's own assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a respiratory disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


